Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1,6-8,10-12,14-16,18, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Smith (US 2,656,988).
Regarding Claim 1, Smith discloses a method comprising: applying a bending moment (Col. 3, lines 58-61) to a rotatable shaft (Fig. 1 #18) extending from a motor (Col. 2, lines 37-38; Fig. 1 #14 - motor), wherein the motor is attached to a first structure (Col. 2, lines 38-41; Fig. 1 #19 – top wall as first structure); and bending the rotatable shaft by the applied bending moment such that at least a portion of a surface of a second structure contacts at least a portion of the first structure (Col. 3, lines 19-21; Fig. 1 #40 – top member of rotor as second structure), wherein the surface of the second structure is disposed adjacent to and apart from at least a portion of the first structure (Fig. 1).
Regarding Claim 6, Smith discloses all the limitations of Claim 1 above. Smith further discloses receiving the rotatable shaft by a shaft cavity (Fig. 1 #20 – opening as shaft cavity), wherein the shaft cavity extends approximately to a shaft length so that a circumferential skid surface is disposed immediately proximal to the first structure (Col. 3, lines 19-21; Fig. 1 #40 – surface of top member of rotor facing top wall #19 is circumferential skid surface), and wherein the first structure is a motor casing (Col. 2, lines 38-41; Fig. 1 #19 – top wall is considered part of motor casing).
Regarding Claim 7, Smith discloses all the limitations of Claim 1 above. Smith further discloses wherein the surface is at least one of: annular and non-annular (Fig. 1 #40 – top of rotor, including surface, is annular).
Regarding Claim 8, Smith discloses all the limitations of Claim 1 above. Smith further discloses transferring a load between at least the portion of the surface of the second structure and at least the portion of the first structure during contact (Col. 3, lines 58-61; Fig. 1).
Regarding Claim 10, Smith discloses all the limitations of Claim 1 above. Smith further discloses wherein the first structure is a motor casing (Col. 2, lines 38-41; Fig. 1 #19 – top wall is considered part of motor casing) and the second structure is a hub (Col. 3, lines 19-21; Fig. 1 #40 – top member of rotor as second structure, and is considered a hub), wherein the surface is a circumferential skid surface which is spaced apart from the motor casing by a gap distance (Fig. 1 #40 – surface of top member of rotor facing top wall #19 is circumferential skid surface), and wherein the gap distance enables the contact of the circumferential skid surface onto the motor casing prior to reaching a load limit of the rotatable shaft (Col. 3, lines 58-61; Fig. 1).
Regarding Claim 11, Smith discloses a method comprising: applying a bending moment (Col. 3, lines 58-61) to a rotatable shaft (Fig. 1 #18) extending past a skid face of a motor (Col. 2, lines 37-38; Fig. 1 #14 - motor), wherein the motor is attached to a fixed structure (Col. 2, lines 38-41; Fig. 1 #19 – top wall as fixed structure); and bending the rotatable shaft by the applied bending moment such that a skid surface of a rotatable structure contacts the skid face (Col. 3, lines 19-21; Fig. 1 #40 – surface of top member of rotor facing top wall #19 is skid surface), wherein the skid surface of the rotatable structure is disposed adjacent to the skid face during at least a portion of a rotation of the rotatable shaft (Fig. 1).
Regarding Claim 12, Smith discloses all the limitations of Claim 11 above. Smith further discloses wherein the skid surface is annular (Fig. 1 #40 – top of rotor, including surface, is annular).
Regarding Claim 14, Smith discloses all the limitations of Claim 11 above. Smith further discloses wherein the skid surface is spaced apart from the skid face by a gap distance (Fig. 1), and wherein the gap distance enables the contact of the skid surface onto the skid face prior to reaching a load limit of the rotatable shaft (Col. 3, lines 58-61; Fig. 1).
Regarding Claim 15, Smith discloses all the limitations of Claim 11 above. Smith further discloses limiting bending of the rotatable shaft by reinforcing contact between the rotatable structure and the fixed structure attached to the motor (Col. 3, lines 58-61; Fig. 1).
Regarding Claim 16, Smith discloses a method comprising: applying a bending moment (Col. 3, lines 58-61; Fig. 1) to a rotatable shaft (Fig. 1 #18), wherein a rotatable hub is coupled to the rotatable shaft (Col. 3, lines 19-21; Fig. 1 #40 – top member of rotor as hub), and wherein the rotatable hub has a skid surface (Fig. 1 #40 – surface of top member of rotor facing top wall #19 is skid surface); and bending the rotatable shaft by the applied bending moment such that the skid surface of the rotatable hub contacts a skid face of a motor for providing reinforcing contact (Col. 2, lines 37-38; Col. 3, lines 58-61; Fig. 1 #14 - motor), wherein the skid face of the motor is spaced immediately apart from an in complementary opposition to the skid surface of the rotatable hub (Fig. 1).
Regarding Claim 18, Smith discloses all the limitations of Claim 16 above. Smith further discloses wherein the skid surface is at least one of: annular and non-annular (Fig. 1 #40 – top of rotor, including surface, is annular).
Regarding Claim 20 , Smith discloses all the limitations of Claim 16 above. Smith further discloses wherein the skid surface is spaced apart from the skid face by a gap distance (Fig. 1), and wherein the gap distance enables the contact of the skid surface onto the skid face prior to reaching a load limit of the rotatable shaft (Col. 3, lines 58-61; Fig. 1).

Allowable Subject Matter
Claims 2-5, 9, 13, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 discloses the method of claim 1 further comprising: applying a bending moment to a propeller coupled to the rotatable shaft, wherein the bending moment applied to the propeller is transmitted to the rotatable shaft.
Smith fails to teach that a propeller is coupled to the rotatable shaft. Rather, smith has a rotor. It would not be obvious to a person of ordinary skill to replace the rotor of smith with a propeller as claimed. Therefore, the combination of features is considered allowable.
Claims 3-5 would be allowable due to their dependency on Claim 2.
Claim 17 would be allowable for similar reasons as Claim 2.
Claim 9 discloses the method of claim 1, wherein the surface comprises opposing radial hub wings. Smith fails to teach radial hub wings, with the surface only being annular. A person of ordinary skill in the art would not be motivated to add radial hub wings to the surface of Smith. Therefore, the combination of features is considered allowable.
Claims 13 and 19 would be allowable for similar reasons as Claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745